
	

116 S675 IS: Prompt and Fast Action to Stop Damages Act of 2019
U.S. Senate
2019-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 675
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2019
			Mr. Udall (for himself and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To authorize the Department of Defense to temporarily provide water uncontaminated with
			 perfluorooctanoic acid (PFOA) and perfluorooctane sulfonate (PFOS) for
			 agricultural purposes to areas affected by contamination from military
			 installations, and to authorize the Secretary of the Air Force to acquire
			 real property to extend the contiguous geographic footprint of any Air
			 Force base that has shown signs of contamination from PFOA and PFOS due to
			 activities on the base, and for other purposes. 
	
	
		1.Short title
 This Act may be cited as the Prompt and Fast Action to Stop Damages Act of 2019.
 2.DefinitionsIn this Act: (1)PFASThe term PFAS means perfluoroalkyl and polyfluoroalkyl substances.
 (2)PFOAThe term PFOA means perfluorooctanoic acid. (3)PFOSThe term PFOS means perfluorooctane sulfonate.
			3.Findings and sense of Congress
 (a)FindingsCongress finds the following: (1)PFAS have been manufactured and used in a variety of industries around the world, including in the United States since the 1940s.
 (2)PFAS are found in many consumer products like cookware, food packaging, and stain repellants. (3)PFAS manufacturing and processing facilities and airports and military installations that use firefighting foams are some of the main sources of PFAS contamination in large concentrations that can lead to human exposure.
 (4)There is evidence that exposure to PFAS can lead to adverse health effects in humans. (5)PFAS are a group of man-made chemicals that includes PFOA and PFOS.
 (6)PFOA and PFOS have been the most extensively produced and studied of the PFAS chemicals. (7)PFOA and PFOS are very persistent in the environment and in the human body, meaning they do not break down and can accumulate over time.
 (8)Studies indicate that PFOA and PFOS can cause reproductive and developmental, liver and kidney, and immunological effects in laboratory animals.
 (9)The Environmental Protection Agency is beginning the necessary steps— (A)to propose designating PFOA and PFOS as hazardous substances through one of the available statutory mechanisms, including section 102 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9602); and
 (B)to set a maximum contaminant level under the Safe Drinking Water Act (42 U.S.C. 300f et seq.). (10)In the 1970s, the Air Force began purchasing and using aqueous film-forming foam containing PFOA and PFOS for extinguishing petroleum fires and during firefighting training activities.
 (11)The Air Force has used a proactive, comprehensive approach to identify installations where aqueous film-forming foam containing PFOA or PFOS has been used and there is a suspected release that may impact drinking water and expose humans to PFOA and PFOS.
 (12)The Air Force uses authorities granted under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) and the Defense Environmental Restoration Program under chapter 160 of title 10, United States Code, to ensure that no one is drinking water containing unacceptable levels of PFOA or PFOS due to Air Force activities.
 (13)The Air Force provides alternative sources of drinking water, including filters or connections to public utilities, to provide longer-term assurances that individuals are not drinking water containing unacceptable levels of PFOA or PFOS.
 (14)The Air Force asserts that authorities under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) do not extend to the provision of clean water for livestock or agricultural purposes.
 (15)Livestock and agriculture are produced for human consumption in items such as milk and dairy and provide a direct pathway for human exposure to PFOA and PFOS.
 (16)Under section 634 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1998 (Public Law 105–119; 111 Stat. 2525), the Department of Defense was authorized to use available funds to compensate cranberry growers adjacent to the Massachusetts Military Reservation, Cape Code, Massachusetts, for commercial loss of crops in 1997 due to the presence of ethylene dibromide in groundwater, demonstrating previous recognition by Congress of the need to provide compensation for damages associated with chemical releases at military installations.
 (b)Sense of CongressIt is the sense of Congress that Congress— (1)supports temporary, explicit, authority for the Department of Defense to address indirect pathways to human exposure from PFOA and PFOS until such time as the Federal agencies with oversight over agricultural products and food have established regulatory standards; and
 (2)supports the designation by the Environmental Protection Agency of PFAS as hazardous chemicals. 4.Provision of water uncontaminated with perfluorooctanoic acid (PFOA) and perfluorooctane sulfonate (PFOS) for agricultural purposes (a)Authority (1)In generalUsing amounts appropriated or otherwise made available for operation and maintenance for the military department concerned, or for operation and maintenance Defense-wide in the case of the Secretary of Defense, the Secretary concerned may provide water sources uncontaminated with perfluoroalkyl and polyfluoroalkyl substances, including PFOA and PFOS, or treatment of contaminated waters, for agricultural purposes used to produce products destined for human consumption in an area in which a water source has been determined pursuant to paragraph (2) to be contaminated with such compounds by reason of activities on a military installation under the jurisdiction of the Secretary concerned.
 (2)Applicable standardFor purposes of paragraph (1), an area is determined to be contaminated with PFOA or PFOS if— (A)the level of contamination is above the Lifetime Health Advisory for contamination with such compounds issued by the Environmental Protection Agency and printed in the Federal Register on May 25, 2016; or
 (B)on or after the date the Food and Drug Administration sets a standard for PFOA and PFOS in raw agricultural commodities and milk, the level of contamination is above such standard.
 (b)Secretary concerned definedIn this section, the term Secretary concerned means the following: (1)The Secretary of the Army, with respect to the Army.
 (2)The Secretary of the Navy, with respect to the Navy, the Marine Corps, and the Coast Guard (when it is operating as a service in the Navy).
 (3)The Secretary of the Air Force, with respect to the Air Force. (4)The Secretary of Defense, with respect to the Defense Agencies.
				5.Acquisition of real property by Air Force
			(a)Authority
 (1)In generalThe Secretary of the Air Force may acquire one or more parcels of real property within the vicinity of an Air Force base that has shown signs of contamination from PFOA and PFOS due to activities on the base and which would extend the contiguous geographic footprint of the base and increase the force protection standoff near critical infrastructure and runways.
 (2)Improvements and personal propertyThe authority under paragraph (1) to acquire real property described in that paragraph shall include the authority to purchase improvements and personal property located on that real property.
 (3)Relocation expensesThe authority under paragraph (1) to acquire real property described in that paragraph shall include the authority to provide Federal financial assistance for moving costs, relocation benefits, and other expenses incurred in accordance with the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601 et seq.).
 (b)Environmental activitiesThe Air Force shall conduct such activities at a parcel or parcels of real property acquired under subsection (a) as are necessary to remediate contamination from PFOA and PFOS related to activities at the Air Force base.
 (c)FundingFunds for the land acquisitions authorized under subsection (a) shall be derived from amounts appropriated for fiscal year 2020 for military construction or unobligated balances available for military construction.
 (d)Rule of constructionThe authority under this section constitutes authority to carry out land acquisitions for purposes of section 2802 of title 10, United States Code.
			6.Remediation plan
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a remediation plan for cleanup of all water at or adjacent to a military base that is contaminated with PFOA or PFOS.
 (b)StudyIn preparing the remediation plan under subsection (a), the Secretary shall conduct a study on the contamination of water at military bases with PFOA or PFOS.
 (c)Budget amountThe Secretary shall ensure that each budget of the President submitted to Congress under section 1105(a) of title 31, United States Code, requests funding in amounts necessary to address remediation efforts under the remediation plan submitted under subsection (a).
